BUSSEY, Presiding Judge:
Donald Lawrence Garroutte, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County, Oklahoma, to the offense of Burglary in the Second Degree on February 6, 1969, and received a seven-year suspended sentence. Said suspension was ordered revoked on June 17, 1971, and from said order of revocation, a timely appeal has been perfected to this Court.
The Record reflects that the defendant, with counsel, knowingly and voluntarily entered a plea of guilty, and received a seven-year suspended sentence, the condition of which was pursuant to the provisions of the Oklahoma Corrections Act of 1967, and pursuant to the rules of the Department of Corrections of the State of Oklahoma.
Evidence at the Revocation Hearing adduced that the defendant subsequently on November 19, 1970, was convicted in the Superior Court of California, Los An-geles County, for the crime of Possession of Marijuana and Dangerous Drugs. We have previously held that a condition of a suspended sentence that a person may not commit a felony is so basic and fundamental that any reasonable person would be aware of such condition. Brooks v. State, Okl.Cr, 484 P.2d 1333.
The defendant has filed a pro se brief. We have carefully examined the same and are of the opinion that the propositions contained therein are without merit. The Order Revoking the Suspension of Judgment and Sentence appealed from is affirmed.
BRETT, J., concurs.